PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/087,252
Filing Date: 2 Nov 2020
Appellant(s): QUALCOMM Incorporated



__________________
Michael Dimino
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/7/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 11-14 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims in substance: 
(A) “A displayed shadow is not ‘shadow information’…..De Ridder does not disclose ‘shadow information’. The term simply is not found in DE Ridder. De Ridder’s specification discusses ‘shadow’ (not shadow information) in only five paragraphs. Two (2) of those paragraphs are in the context of displaying a shadow…..The Office’s assertion that DE RIDDER’s reference to ‘adjusting the shadow 418’ means that ‘the adjusted shadow is based on the previously generated shadow’ is not supported by DE RIDDER’s specification….There is no interpretation, broadest or otherwise, of ‘shadow information’ consistent with the specification as read by a person of ordinary skill in the art that is not information about the shadow itself….The claims themselves define certain aspects of ‘shadow information.’ For example, ‘shadow information’ must be ‘based on the scene geometry of a first time’. As another example, ‘generat[ed]…shadow information’ must be render[ed before being]displayed.’ A displayed shadow is not ‘shadow information.’ As noted above, by the literal wording of the claims, a displayed shadow is not ‘shadow information.’….adjusting the shadow 418 does not disclose anything about a pre-rendered or pre-displayed data structure ‘based on [a] scene geometry of a first time.” 

In response to Arguments in (A), appellant individually attacked De Ridder and Yu in an obviousness type of rejection. Appellant is invited to explain how specifically appellant interpreted the claimed “shadow information” based on appellant’s specification. How many pieces of shadow information constitutes the claimed shadow information? Appellant argues specifically that the shadow information has anything to do with a pre-rendered or pre-displayed data structure. 
However, the De Ridder and Yu combination meets the claim invention set forth in the claim 1 in the context of the claim invention. 
De Ridder teaches that the shadow information of the shadow 418 is generated by the animation generator. 
De Ridder teaches the shadow 418 of the virtual helicopter 402 is generated and rendered together with the virtual helicopter 402. In other words, the shadow 418 is animated with the virtual helicopter 402 together and the shadow 418 is generated by the animation generator together with the virtual helicopter 402. The shadow parameters of the shadow 418 are dependent upon the parameters of the virtual helicopter 402. As a consequence, all shadow information/parameters of the shadow 418 are dependent upon the virtual object data of the virtual helicopter 402. 
De Ridder teaches that the animation generator generates the virtual object data as well as the shadow information of the shadow 418 of the helicopter 402 (column 17, lines 7-20) prior to rendering and displaying the frame of the scene including the shadow 418.  When the animation generator computes the position of the helicopter 402 using a transform equation, the animation generator also computes the new position of the shadow 418 based on the transform equation (see column 18, lines 30-35). 
De Ridder teaches at column 12, lines 15-25 that the animation generator 106 may identify the planes in the AR scene and determine their dimensions and positions and one or more planes may be used to constrain the motion of the virtual object within the AR scene during the animation. 
De Ridder teaches in one embodiment that the animation generator also includes parameters relating to the movement of the helicopter 402 such as adjusting the tile (e.g., a nose down, tail rotor up) of the helicopter 402 and adjusting the shadow 418 to depict the tail rotor realistically. Even if appellant’s claim invention were to require a pre-rendered or pre-displayed shadow information, De Ridder teaches that the animation generator generates the shadow information for each frame of the scene prior to rendering and displaying each frame of scene. Moreover, De Ridder teaches generating rendering and displaying the shadow 418 for the first frame at the first time prior to generating, rendering and displaying the shadow for the second frame at the second time. 
De Ridder teaches at column 15, lines 3-25 that the animation generator 106 determines a transform equation that computes the new position of the virtual object in the AR scene (accordingly, the new position of the shadow 418 casted by the virtual object corresponds to the new position of the virtual object which is transformed by the animation generator 106 and therefore the new position of the shadow 418 is a function of the old position of the shadow 418 by performing a transform function). 
The movement parameter of the shadow 418 is subject to translation transformation function. The shadow 418 at the second time is a function of the position parameter of the shadow 418 at the first time by performing the translation transformation function on the position parameter of the shadow 418 at the first time to obtain the new position of the shadow 418 at the second time. De Ridder’s frame at the second time is displayed and rendered as a function of the shadow position of the shadow 418 at the first time by performing the translation transformation function and the scene geometry at a second time by performing the projection transformation function. De Ridder’s position information of the shadow 418 is created/generated at the first time and the new position information of the shadow 418 at the second time is determined by performing a transform function. Therefore, the frame of the scene including the shadow 418 at the second time is a function of the position information of the shadow 418 at the first time by performing a translation transform function and the scene geometry at the second time by performing the projection transformation. 

De Ridder teaches many pieces of shadow information in the following non-limiting examples. 
In non-limiting example, De Ridder teaches that binding the virtual helicopter 402 to the planar surface 406 (see also column 19, lines 5-35 “the animation to bind the virtual object to the planar surface”) De Ridder’s shadow 418 of FIGS. 4C-4E is attached/bound to the identified one or more places or surfaces of the real-world environment view 120, e.g., a table, floor, ceiling, wall, window. De Ridder’s shadow 418 is rendered as a function of the identified one or more places or surfaces of the real-world environment. Binding/identifying the shadow render surface is prior to rendering and displaying the frame of the scene including the shadow 418. 
De Ridder’s shadow 418 is commonly, bound, attached and rendered to the table planar surface throughout the animation sequence and the table surface is identified by the animation generator 106 based on the properties (features) of the table surface. De Ridder’s animation generator consistently identifies the table surface as the render-surface for rendering the shadow 418 for each frame of the animation sequence (See FIGS. 4C-4E). De Ridder thus teaches a table surface identifier for rendering the shadow 418 for each frame of the animation sequence in FIGS. 4C-4E. The table surface identifier for rendering the shadow 418 constitutes one piece of shadow information. De Ridder’s animation generator determines the table surface as the shadow information for which the shadow 418 is rendered and displayed at the first time based on the scene geometry at the first time. De Ridder’s frame at the second time in the animation sequence is displayed and rendered as a function of the table surface at which the shadow 418 is rendered and a scene geometry at a second time. The shadow render surface constitutes one piece of shadow information. 
DE RIDDER specifically discloses at column 17, lines 14-23 that the AR scene 400 includes a shadow 418 by incorporating…the surface and environmental responses to lighting effects and light exposure. De Ridder’s shadow 418 rendered at any time is a function of the surface and environmental responses. When rendering the shadow 418 at the first time, the surface and environmental responses are generated which are subsequently used for rendering the shadow 418 at the second time and De Ridder’s frame at the second time is rendered and displayed based on the surface and environmental responses to lighting effects and light exposure and the scene geometry at the second time. The surface and environmental responses constitute the pieces of shadow information. 
In non-limiting example, each shadow 418 in FIGS. 4C-4E is animated by the animation generator based on the parameters relating to the movement of the helicopter 402 relative to the table surface. For example, when the helicopter 402 is positioned at a constant height above the table surface by maintaining the same altitude and flies/moves on a horizonal plane parallel with the table surface, e.g., flies horizontally along the x-axis on a plane in parallel with the table surface, the shadow 418 correspondingly moves along the x-axis on the table surface while maintaining the shape or the color/intensity of each pixel of the shadow 418. The shape and/or color/intensity of the shadow 418 constitutes the pieces of shadow information where the shape of the shadow 418 is determined at the first time based on the projection of the helicopter 402 on the table planar surface by the projection transformation. De Ridder’s frame at the second time in the animation sequence is displayed and rendered as a function of the shadow intensity for rendering the shadow 418 at the first time and a scene geometry at a second time. 

Moreover, the positional movement parameter of the shadow 418 is generated by the animation generator based on the table surface of a first time by performing the translation transformation function. The shadow 418 at the second time may translate at an offset distance from the shadow 418 at the first time. Consequently, the AR scene at the second time is rendered and displayed based on the shadow positional relationship (the translation parameter) wherein the shadow 418 to be rendered and displayed at the second time is based on the shadow 418 generated at the first time by a horizontal translation. The shadow 418 displayed on the table surface at the second time is displayed and rendered at an offset distance from the shadow 418 at the first time based on the positional relationship. The shadow 418 in the animation sequence is associated with the animation parameter including the translation parameter. The position of the shadow 418 at the second time is a function of the position of the shadow 418 at the first time by performing a translation transformation function. The AR scene is rendered to include the shadow 418 at the second time as a function of the translation parameter of the shadow 418 at the first time. 
In a non-limiting example, De Ridder teaches at FIGS. 4C-4E the animation sequence where the shadow 418 is rendered and displayed in the AR scene within a short duration. It should be understood that shadow intensity factors of the shadow 418 for each time stamp in the animation sequence due to the ambient light are maintained or remain unchanged. It is reasonable to expect that the shadow factors of the shadow 418 due to surface and environmental responses to lighting effects and light exposure remain the same across each frame of the animation sequence because the surface and environmental responses to lighting effects and light exposure remain unchanged. Therefore, appellant’s shadow information is met by De Ridder’s shadow factor(s) of the shadow 418 in the animation sequence of FIGS. 4C-4E. The shadow 418 in the animation sequence is a function of the shadow factor(s) depending upon the fixed surface and environmental responses to lighting effects and light exposures. In other words, the shadow intensity factor of the shadow 418 remains unchanged across the animation sequence of FIGS. 4C-4E. The shadow intensity factor(s) constitute the pieces of shadow information. The frame of the AR scene at the second time is thus rendered and displayed as a function of the shadow intensity factor of the shadow 418 at the first time and the table surface geometry at the second time. 
In view of above, De Ridder thus teaches many pieces of the shadow information for rendering the shadow 418 in the animation sequence by the animation generator 106. 

Even if the claimed shadow information were something other than the pieces of shadow information enumerated above in De Ridder, Yu teaches additional pieces of shadow information. Yu’s FIG. 3 also meets the claim invention set forth in the claim 1. 

Yu teaches identifying the real-world door surface 302 of the scene affected by a shadow factor of the shadow 303. 
Yu teaches determining the render surface on which the shadow 303 is to be rendered and displayed. Yu teaches at Paragraph 0027 that virtual graffiti 301 is attached to door 302 (thus the shadow 303 is cast on the door 302) and so is the shadow 303 cast by the virtual graffiti 301. The door surface is identified as being the render surface of the shadow 303 cast by the virtual graffiti 301 and at Paragraph 0064 that casting a virtual shadow for the graffiti when it is determined that the sun is shining and the intensity of virtual shadow can also be adjusted based on the ambient light. This also means that the intensity of virtual shadow remains unchanged if the ambient light does not change. 
Yu teaches at FIG. 3 and Paragraph 0044 casting a virtual shadow 303 for the virtual graffiti and at Paragraph 0063-0064 modifying the virtual graffiti will comprise casting a virtual shadow for the virtual graffiti if it determined that the sun is shining…the intensity of virtual shadow can also be adjusted based on the ambient light. It is then understood that YU teaches a shadow factor (intensity) is computed when the sun is determined by the circuitry to be shining and no shadow factor (intensity) is computed when the sun is determined by the circuitry not be shining. 
The computing of the shadow factor (intensity) and adjusting the intensity of virtual shadow is performed by the circuitry prior to rendering and displaying the virtual shadow. Adjusting the intensity of virtual shadow indicates that the intensity of the virtual shadow at the second time is a function of the intensity of the virtual shadow at the first time. 
Yu teaches (the logic circuitry 505 and ambient light modification circuitry 507) determining various shadow information of the shadow 303 at the first time before rendering and displaying the frame of scene including the shadow 303 at the second time. 
Yu teaches determining the render surface on which the shadow 303 is to be rendered and displayed. Yu teaches at Paragraph 0027 that virtual graffiti 301 is attached to door 302 (thus the shadow 303 is cast on the door 302). The door surface is identified as being the render surface of the shadow 303 cast by the virtual graffiti 301 and at Paragraph 0064 that casting a virtual shadow for the graffiti when it is determined that the sun is shining and the intensity of virtual shadow can also be adjusted based on the ambient light. This also means that the intensity of virtual shadow remains unchanged if the ambient light does not change. 
In a non-limiting example, Yu’s shadow 303 is to be rendered on the attached door surface. Yu’s shadow 303 is commonly attached and rendered to the door surface. Yu thus teaches the door surface identifier for rendering the shadow 303. The door surface identifier for rendering the shadow 303 constitutes one piece of shadow information. 
In a non-limiting example, Yu teaches at FIG. 3 that the shadow 303 are characterized by the shadow pixels and shadow factors (e.g., a color value “1” indicating a full color intensity of a shadow pixel or a black pixel. A color value “0” indicating a non-shadow pixel or a hidden shadow pixel or a white pixel) and thereby Yu teaches at least two shadow intensity factors as pieces of shadow information. The shadow pixel color values of the shadow 303 are consistent at the first time of day and the second time of day. Yu’s frame at the second time of day is displayed and rendered as a function of the shadow pixel color values for rendering the shadow 303 at the first time and a scene geometry at a second time. 

In a non-limiting example, Yu also teaches the intensity of virtual shadow 303 as the piece of the shadow information. Yu teaches at Paragraph 0015 that the intensity of sunlight can be adjusted through known attenuation calculations that can further be modified based on current local weather conditions. Yu teaches at FIG. 3 and Paragraph 0044 casting a virtual shadow 303 for the virtual graffiti and at Paragraph 0063-0064 modifying the virtual graffiti will comprise casting a virtual shadow for the virtual graffiti if it determined that the sun is shining…the intensity of virtual shadow can also be adjusted based on the ambient light. It is then understood that YU teaches a shadow factor (intensity) is computed when the sun is determined by the circuitry to be shining and no shadow factor (intensity) is computed when the sun is determined by the circuitry not be shining. 
The computing of the shadow factor (intensity) and adjusting the intensity of virtual shadow is performed by the circuitry prior to rendering and displaying the virtual shadow. Adjusting the intensity of virtual shadow indicates that the intensity of the virtual shadow at the second time is a function of the intensity of the virtual shadow at the first time. 
The intensity of the virtual shadow 303 (as indicated as black pixels in FIG. 3) constitutes the claimed shadow information. Within a short time period, the black pixel intensity of the virtual shadow 303 at the first time of day is the same as the black pixel intensity of the virtual shadow 303 at the second time of day in FIG. 3. Yu’s frame at the second time of day is displayed and rendered as a function of the intensity of the shadow 303 at the first time and a scene geometry at a second time. 

It is clearly understood that Yu teaches generating, based on the door surface in the scene geometry 302 at a first time of day, the intensity for the shadow 303 cast by a CG object 301 of the AR scene on the door surface of the real-world door and rendering and displaying a frame of the scene 302 at a second time of day as a function of (i) the intensity of the shadow 303 and (ii) a scene geometry 302 of a second time of day. 
For the sake of explanation, let’s denote the intensity of virtual shadow at first time of day as and the ambient light attenuation factor  at first time of day, then for[Symbol font/0xB5]
It is noted that, the intensity of the shadow 303 at a second time of day is the same as the intensity of the shadow 303 at a first time of day in FIG. 3 as indicated by the black pixels. This is the case that the second time of day differs from a first time of day by two seconds as shown with the timestamps 00:00:01, 00:00:03 and 00:00:05 in De Ridder FIGS. 4C-4E. This is because the ambient light attenuation factor is kept the same during a short time period of the day as long as the sun is shining with the same ambient light and the sun’s position and/or orientation in FIG. 3 only affect the position/orientation of the shadow 303 on the door surface. In such a case, when the ambient light (attenuation factor) at the first time of day remains to be the same as that at the second time of day, the intensity of virtual shadow 303 at the second time of day is the same as that at the first time of day. Accordingly, the AR scene 302 is rendered and displayed with the virtual shadow 303 at the second time of day as a function of the intensity () of virtual shadow 303 at the first time of day as well and the door geometry at the second time of day. Moreover, a black pixel of the virtual shadow 303 may be simply moved/copied from a first location of the scene 302 in the second graph of FIG. 3 to that of the virtual shadow 303 at a second location in the scene 302 in the third graph of FIG. 3 without changing the intensity of the shadow 303. 
Even when the ambient light at the second time of day changes from that () at the first time of day to a new value such as /2, the new intensity () of the virtual shadow 303 at the second time of day should be proportionately adjusted as a function of the intensity () of the virtual shadow 303 at the first time of day as a function of the new ambient light attenuation factor  using the attenuation calculations. Accordingly, the AR scene 302 is still rendered and displayed with the virtual shadow 303 as a function of the intensity () of virtual shadow 303 at the first time of day and the door geometry at the second time of day.
Even if the claimed shadow information is specifically perceived by appellant as a data structure. Yu teaches a shadow data structure. Yu also teaches that each of the virtual shadow 303 of FIG. 3 is rendered and displayed on the identified door surface and thus as a function of the identified door surface. Moreover, Yu’s virtual shadow 303 is rendered and displayed as a function of the movement parameter p(t) which can be characterized by an integral data structure with two shadow position parameters and two timestamps. 


Turning now to appellant’s arguments against De Ridder, De Ridder’s FIGS. 4A-4F draw in parallel with Yu’s teaching at FIG. 3. The intensity of the shadow 418 in FIG. 4E remains to be the same as the intensity of the shadow 418 at FIG. 4D and the intensity of the shadow 418 at FIG. 4D remains to be the same as the intensity of the shadow 418 at FIG. 4C even if the shape and position of the shadow 418 changes in response to the virtual helicopter 402’s projection from various positions and/or orientations. Accordingly, De Ridder’s intensity of the shadow 418 is one piece of the shadow information. 
De Ridder teaches at FIG. 4E the animation generator computes the shadow 418 to be partially illustrated on the planar surface 406 and partially on the volcano 408 so that the shadow intensity factor is computed on the planar surface 406 and no shadow intensity factor is illustrated on the volcano 408. 
Moreover, the shadow 418’s position and/or shape is animated and therefore is characterized by the animation parameter. Every shadow 418 in each of FIGS. 4C-4E is characterized by the same animation parameter. De Ridder’s animation parameter of the shadow 418 is one piece of the shadow information. For example, the shadow 418 rendered at the second time is a function of the shadow 418 at the first time by performing a (translation) transformation function on the shadow 418 at the first time based on the animation parameter and the scene geometry at the second time by performing a (projection) transformation function. 
It is noted the shadow 418 is a projection of the virtual object 402. When the virtual object 402 is animated with an animation parameter, the shadow 418 is also animated as a function of the animation parameter of the virtual helicopter 402. For example, the movement of the shadow 418 follows the movement of the helicopter 402 when the helicopter 402 is animated with the movement parameter p(t) along a path such as a Bezier curve. Therefore, the position of the shadow 418 at the second time is a parametric function of the position of the shadow at the first time based on the Bezier curvature path. The position parameter of the shadow 418 is one piece of the shadow information. The adjustment of shadow 418 due to animation is based on the animation parameter p(t). The position of the shadow 418 at the second time is a function of the position of the shadow 418 at the first time. 
Even if the claimed shadow information were specifically perceived by appellant as a data structure. De Ridder teaches a shadow data structure within the animation sequence of FIGS. 4C-4E. Each of the shadow 418 in FIGS. 4C-4E is rendered and displayed on the identified table surface as a function of the animation parameter p(t) which can be characterized by an integral data structure with three shadow position parameters corresponding to the three timestamps while the shadow 418 is attached to the table surface. 


Appellant merely argues with respect to the claimed/highlighted shadow information which is already taught by Yu. Appellant argues that “Applicant does not claim a ‘shadow parameter’.” See Page 11 of Appeal Brief. Appellant argues that the shadow parameter such as shadow render surface, shadow transformation function, shadow translation transformation, shadow position, shadow area, shadow shape, shadow orientation, shadow pixel color value (factor), shadow intensities determined in De Ridder do not constitute the claimed shadow information. Appellant is invited to point out how appellant specifically interpreted the claim limitation of “shadow information” in appellant’s claim invention. 
The claim limitation of “shadow information” is subject to broadest reasonable interpretation consistent with appellant’s specification. Limitation from the specification cannot be imported into the claims. 
Even if appellant were permitted to import additional limitation from appellant’s specification. The claim invention is still taught by De Ridder. De Ridder’s shadow 418 of FIGS. 4C-4E is attached to the identified/generated one or more places or surfaces of the real-world environment view 120, e.g., a table, floor, ceiling, wall, window. De Ridder’s shadow 418 is rendered as a function of the identified/generated one or more places or surfaces of the real-world environment. The shadow render surface constitutes the claimed shadow information. 
De Ridder teaches at column 8, lines 29-45 that the animation generator 106 may identify one or more planes or surfaces of the real-world environment view 120, e.g., a table, floor, ceiling, wall, window, etc. that has a set of properties that are included in the animation….the animation generator will animate the virtual object 136 with appropriate shadows and surface interactions based on the set of properties of the table and the virtual object profile data 124. De Ridder teaches that the animation generator includes parameters relating to the movement of the helicopter 402 such as adjusting the tilt (e.g., a nose down, tail rotor up) of the helicopter 402 and adjusting the shadow 418 to depict the tail rotor realistically.  
Appellant’s specification discloses at Paragraph 0064 of the instant application publication US-20210312704 that shadow information (from CG objects) may be subject to lags that can manifest themselves, for instance, in an inaccurate display position, shape, and area that is affected by shadows and at Paragraph 0068 “the server 310 can calculate shadow factors, e.g., with a value of 0 to 1…..shadow information including shadow factors. For example, a value of 0 may correspond to no shadow and a value of 1 may correspond to maximum light attenuation on a video see-through pixel”. Appellant’s specification merely discloses the shadow factor as the shadow information such as a black pixel of the shadow as representing a color value 1 or a white pixel of non-shadow as representing a color value 0. 
The claimed shadow information in the claim invention is a broad term and is not necessarily a shadow color value or shadow intensity factor from appellant’s specification. Even if the shadow information were to specifically be a shadow intensity factor, Yu already has taught the claim limitation. 
Even if appellant were to interpret the shadow information as a shadow information data structure, De Ridder teaches that the shadow 418 inherently includes a data structure of shadow intensity factors. De Ridder teaches at FIG. 4E the animation generator computes the shadow 418 to be partially illustrated on the planar surface 406 and partially on the volcano 408 so that the shadow intensity factor (1) is computed on the planar surface 406 and no shadow intensity factor (0) is illustrated on the volcano 408. The animation generator computes the shadow intensity values prior to rendering and displaying the frame of the scene including the shadow 418. The shadow intensity factors (identifiers) provide the shadow shading information/atlas of the shadow 418 wherein the shadow 418 is binding to the table planar surface. 
Moreover, De Ridder teaches at FIGS. 4A-4F that the shadow 418 includes the black dot pixels representing the shadow factor 1 (color value 1) and white dot pixels representing the shadow factor 0 (color value 0) within the circular region representing each shadow 418. The shadow factors of the shadow 418 also meet the claimed shadow information. De Ridder’s shadow 418 is a data structure of black pixels and white pixels in a circular region of the table surface as shown in FIGS. 4C-4E. 

Moreover, De Ridder teaches at FIG. 2 Block 203 identifying a particular virtual object that is to be animated. De Ridder’s shadow 418 of the virtual helicopter 402 and the identified virtual helicopter 402 are animated by the animation generator. De Ridder’s shadow information is generated by the animation generator and is affected by the object surface parameter and/or the parameters associated with the virtual helicopter 402 which is projected upon the object surface 496 to create the shadow 418. Appellant further alleged that De Ridder does not disclose object surface parameter. However, De Ridder teaches that the surface material, opacity, reflectivity and height relating to the table object surface parameters affect the shadow 418. Since the shadow 418 is affected by the table surface parameters such as the surface material, opacity, reflectivity, the table surface parameter that characterizes the shadow 418 also meets the claimed shadow information. 

De Ridder teaches the claim invention set forth in the claim 1 for the following additional reasons.  
Appellant failed to recognize that the shadow 418 in FIGS. 4A-4F of De Ridder is generated by the animation generator based on the projection of the virtual helicopter 402 (CG object) on the planar surface 406 (real-world object). At least the movement/shape information of the shadow 418 is generated by the animation generator based on the projection of the virtual helicopter 402 upon the planar surface 406 based on the parameters of the virtual helicopter 402. The parameters of the virtual helicopter 402 that characterize the shadow 418 also meet the claimed shadow information. 
Even if appellant does not concede to the numerous aspects to De Ridder of generating the shadow 418 including the generating the shadow information for the shadow 418, appellant should have acknowledged that the shadow 418 in FIGS. 4A-4F of De Ridder at least includes the shadow position/movement-position/shape parameter as a variable function of the position and/or orientation and/or shape parameters of the virtual helicopter 402. The shadow position/orientation/shape parameters of the shadow 418 in FIGS. 4A-4F are generated by the animation generator throughout De Ridder’s specification. 
Appellant’s argument that generating shadow information must be rendered before being displayed and a displayed shadow is not shadow information is irrelevant as De Ridder’s shadow 418 is characterized by at least one shadow information. 
Even if appellant were to specifically import additional limitations from appellant’s specification, the claim invention is met by De Ridder. 
The shadow 418 is generated by the animation generator based on the shadow information (position/orientation/movement/shape parameters) based the position/orientation/shape of the virtual helicopter 402 projected upon the surface geometry of the planar surface 406 in each of the FIGS. 4A-4F at each of the different timestamps. 
DE RIDDER specifically discloses at column 17, lines 14-23 that the AR scene 400 includes a shadow 418 by incorporating…the surface and environmental responses to lighting effects and light exposure….the helicopter 402 is at a position on the planar surface 406. DE RIDDER shows at each of FIGS. 4A-4F that at least one or more shadow factors (lighting-effects or lighting responses or shadow position factors, or shadow orientation factors, or shadow shape factors or shade intensity factors) of the shadows 418 cast by the helicopter 402 on the planar surface are generated by the animation generator. 
For example, with respect to the position/orientation/shape of the shadow 418, the shadow 418 in FIG. 4F is different from the shadow 418 of FIG. 4E and is further different from the shadow 418 in FIG. 4D and is further different from the shadow 418 of FIG. 4C as a result of the projection of the virtual helicopter 402 (CG object) in the AR scene 400 relative to the surface geometry of the planar surface 406 in the AR scene 400 due to the position/orientation changes of the virtual helicopter 402. The shadow 418 in any of the FIGS. 4A-4F generated by the animation generator based on the surface geometry of the first time includes the shadow position and/or the shadow shape. Moreover, the shadow color of the shadow 418 is also generated based on the surface material variable of the planar surface 406 in each of FIGS. 4A-4F. The projection of the virtual helicopter 402 on the surface geometry of the scene is dependent upon the parameters of the virtual helicopter 402 and the parameters of the planar surface 406 by performing the projection function. Consequently, the shadow information (e.g., the position/orientation/shape/color/intensity) of the shadow 418 generated by the animation generator is based on the parameters of the virtual helicopter projected on the surface geometry of the planar surface 406. 
De Ridder teaches generating, based on the surface geometry of the planar surface 406 of the first time, shadow information for each of the one or more shadows 418 cast by the virtual helicopter 402 of the AR scene on the planar surface 406. The shadow information includes the render-surface/position/orientation/shape/color/intensity of the shadow 418 in FIG. 4A-4F generated by the animation generator due to the projection of the helicopter 402 from various positions and orientations in the AR scene 400 and the shadow 418 is rendered as a function of the surface material of the planar surface 406. 
In a non-limiting example, De Ridder’s shadow 418 of the helicopter 402 is generated as a result of the helicopter 402 being projected on the planar surface 406. The shadow 418 is generated as a function of the planar surface 406 (scene geometry) including the surface and environmental responses to lighting effects and light exposures (see column 17, lines 7-22). When the helicopter 402 moves or changes its orientation, the shadow 418 moves or changes its orientation by performing the projection transformation function of position/orientation of the helicopter 402 of FIGS. 4A-4F. The various shadows 418 in FIGS. 4A-4F are generated by projecting the helicopter 402 on the planar surface 406 (scene geometry). First of all, the movement of the shadow 418 is generated based on the projection transformation of the movement of the helicopter 402 relative to the planar surface 406 (scene geometry). Secondly, the lighting parameter of the shadow 418 changes as a function of the surface material variable of the planar surface 406. 
As the virtual helicopter 402 is animated, the position/orientation of the virtual helicopter 402 is animated following a movement trajectory/arc/path (see De Ridder column 10, lines 25-30 “the animation profile for an airplane may include information such as: information identifying an arc or path to be followed by the airplane during a takeoff; information identifying an arc or path to be followed by the airplane during a landing; information relating to the airplane’s interaction with a particular planar surface”). As a result, the position/orientation parameters of the shadow 418 of the virtual helicopter 402 functionally correspond to the position/orientation parameters of the virtual helicopter 402 along the movement trajectory/arc/path. Therefore, a frame of the scene in each subsequent figure of FIGS. 4B-4F is rendered and displayed as a function of the shadow 418 moving along the projected movement arc/path/trajectory on the table surface and the scene geometry at a later time following the displaying and rendering of scene geometry of the first time in each of the previous figures of FIGS. 4A-4E. 
Moreover, when the position or orientation of the virtual helicopter 402 flying above the planar surface 406 changes relative to the real-world environment, a new shadow 418 is generated based on the projection of the virtual helicopter 402 on the planar surface 406 (scene geometry). For example, in FIG. 4B, the helicopter 402 has a first position that is at a height above the planar surface 406. The position of the virtual helicopter 402 in the AR scene 400 (the scene geometry) is determined as a function of the scene geometry. When the position or orientation of the mobile computing system changes, the scene geometry rendered on the mobile computing system changes and the animation generator computes a corresponding change in position or orientation of the helicopter 402 and updates the position and orientation of the helicopter 402 in the AR scene 400 (see column 17, lines 55-67). The position (parameter) of the shadow 418 in FIGS. 4A-4F also changes as a function of the scene geometry. 
De Ridder not only teaches generating the movement (position) parameters for the helicopter 402 in the AR scene 400, but also generating the movement parameters for the shadow 418 by performing transformation because the animation generator computes the shadow 418 to be partially illustrated on the planar surface 406 and partially on the volcano 408 in FIG. 4E. Moreover, since the movement of the shadow 418 follows the movement of the helicopter 402 as a result of the projection of the helicopter 402 on the surface geometry of the planar surface 406, the movement parameters of the shadow 418 are dependent upon the movement parameters for the helicopter 402 (see column 18, lines 1-35) by performing the projection transformation function and the surface geometry of the surface 406. Moreover, the movement path/arc/trajectory of the shadow 418 corresponds to the projection of the movement path/arc/trajectory of the helicopter 402 on the planar surface 406 of the table. 
Appellant failed to recognize that the scene geometry of FIGS. 4A-4F of De Ridder includes the real-world objects including the planar surface 406 (rug) and a chair 410 (real-world object). De Ridder teaches at column 12, lines 15-20 that the animation generator 106 may identify the planes in the AR scene and determine their dimensions and positions. The planes may correspond to, for example, the floor or ground, a ceiling, a table surface, side of a building appearing in the AR scene. One or more the planes may be used to constrain the motion of the virtual object (for example, the virtual helicopter that is used to generate the shadow 418) within the AR scene during the animation.  
At least for the above reasons, the claimed shadow information is a broad term and appellant’s contested claim limitation is met by De Ridder. 

On pages 13-14 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims in substance: 
(B) “While shadow 303….changes with the time of day, the second time of day shadow 303 is not based on the first time of day shadow 303. Yu’s ‘second time of day’ shadow appears to be based on Yu’s virtual graffiti 301, which is unconnected with a scene geometry of a first time. Yu contains no disclosure of un-rendered and un-displayed ‘shadow information’ generated ‘based on scene geometry of a first time’…..’render[ed before being] displayed.” 

In response to Arguments in (B), appellant’s argument that the frame of the scene is rendered before being displayed is unavailing as the claim invention does not require that the frame of the scene being rendered before being displayed. 
Moreover, Appellant argues that Yu contains no disclosure of un-rendered and un-displayed shadow information. Such argument is irrelevant as the claim 1 does not require the negative limitation that the shadow information at the first time is un-rendered or un-displayed. Moreover, even if the shadow information is un-rendered and un-displayed, any shadow to be rendered and displayed are necessarily determined, and/or generated and/or created prior being rendered and displayed. Even if appellant’s claim invention were to require a pre-rendered or pre-displayed shadow information, De Ridder teaches that the animation generator generates the shadow information prior to rendering and displaying the frame of scene. 
De Ridder teaches at FIG. 4E the animation generator computes the shadow 418 to be partially illustrated on the planar surface 406 and partially on the volcano 408 so that the shadow intensity factor is computed on the planar surface 406 and no shadow intensity factor is illustrated on the volcano 408. The animation generator computes the shadow intensity values prior to rendering and displaying the frame of the scene including the shadow 418. 
Moreover, De Ridder teaches generating rendering and displaying the shadow 418 for the first frame at the first time prior to generating, rendering and displaying the shadow for the second frame at the second time. 


Yu teaches at FIG. 3 and Paragraph 0044 casting a virtual shadow 303 for the virtual graffiti and at Paragraph 0063-0064 modifying the virtual graffiti will comprise casting a virtual shadow for the virtual graffiti if it determined that the sun is shining…the intensity of virtual shadow can also be adjusted based on the ambient light. It is then understood that YU teaches a shadow factor (intensity) is computed when the sun is determined by the circuitry to be shining and no shadow factor (intensity) is computed when the sun is determined by the circuitry not be shining. 
The computing of the shadow factor (intensity) and adjusting the intensity of virtual shadow is performed by the circuitry prior to rendering and displaying the virtual shadow. Adjusting the intensity of virtual shadow indicates that the intensity of the virtual shadow at the second time is a function of the intensity of the virtual shadow at the first time. 

Appellant’s argument that Yu’s shadow 303 of a second time is unconnected with a scene geometry of a first time is also irrelevant as appellant misinterpreted shadow 303 as the shadow information. Yu’s shadow information of the shadow 303 at FIG. 3 at the second time is a function of the shadow information of the shadow 303 of a first time. The shadow 303 is connected with the door surface in the AR environment. Appellant’s argument that Yu’s shadow information of the shadow 303 at the second time of day is not based on the shadow information of the shadow 303 at the first time of day is unavailing as the claimed shadow information is broadly recited. Yu’s shadow 303 is rendered on the door surface and is a function of the door surface. Yu teaches the animation generator determining/generating based on the scene geometry of the first time of day, the door surface information for rendering each of one or more shadows 303 cast by the CG object 301 of the scene on the render surface of the scene and rendering and displaying a frame of the scene (at the second time of day) as a function of (i) the render surface information on which the shadow 303 is attached and (ii) a scene geometry of a second time of day. 
Moreover, one of the ordinary skill in the art would have understood from Yu’s teaching that the shadow 303 at the second time of day may be subject to the positional movement such as performing the translation transformation function on the position of the shadow 303 at the first time of day to obtain the shadow 303 at the second time of day due to the translation of the sun’s position. Accordingly, the frame of the scene at the second time of day is rendered as a (translation transformation) function of (i) the shadow 303 at the first time of day and as a (projection) function of (ii) the scene geometry of second time of day. 
Even if appellant were permitted to speculate that the shadow 303 at the second time of day is not translated at an offset distance from the shadow 303 at the first time of day by performing a translational transformation function on the position of the shadow 303 at the first time of day to obtain the shadow 303 at the second time of day, Yu still teaches the claim invention for the following reasons. 
Yu discloses at FIG. 3 that generating the shadow 303 at the first time of day at the middle figure of FIG. 3 prior to generating and/or rendering and displaying the shadow 303 at the second time of day in the right-side figure of FIG. 3. Even if appellant were to misinterpret Yu’s teaching in relation to the claim invention, Yu’s shadow 303 at the first time of day includes the shadow information (e.g., the intensity of each pixel of the shadow 303) and the shadow 303 at the second time of day is a displacement function of the shadow 303 at the first time of day without changing the intensity of each pixel of the shadow 303. 
For example, Yu teaches at FIG. 3 that the shadow 303 are characterized by the shadow pixels and shadow factors (e.g., a color value “1” indicating a full color intensity of a shadow pixel or a black pixel. A color value “0” indicating a non-shadow pixel or a hidden shadow pixel or a white pixel) and thereby Yu teaches at least two shadow intensity factors. 
Yu teaches at Paragraph 0015 that the intensity of sunlight can be adjusted through known attenuation calculations that can further be modified based on current local weather conditions. Yu teaches at FIG. 3 and Paragraph 0044 casting a virtual shadow for the virtual graffiti and at Paragraph 0063-0064 modifying the virtual graffiti will comprise casting a virtual shadow for the virtual graffiti if it determined that the sun is shining…the intensity of virtual shadow can also be adjusted based on the ambient light. This adjustment is prior to rendering and displaying the virtual shadow. The adjustment of intensity of the virtual shadow means that the intensity of the virtual shadow at the second time is a function of the intensity of the virtual shadow at the first time. 
The intensity of the virtual shadow 303 (as indicated as black pixels in FIG. 3) constitutes the claimed shadow information. It is clearly understood that Yu teaches generating, based on the door surface in the scene geometry 302 at a first time of day, the intensity for the shadow 303 cast by a CG object 301 of the AR scene on the door surface of the real-world door and rendering and displaying a frame of the scene 302 at a second time of day as a function of (i) the intensity of the shadow 303 at the first time based on the adjustment function and (ii) a scene geometry 302 of a second time of day based on the projection function. 

For the sake of explanation, let’s denote the intensity of virtual shadow at first time of day as and the ambient light attenuation factor  at first time of day, then for[Symbol font/0xB5]
In one embodiment, the adjustment of the intensity of the shadow 303 is not necessarily performed. Intensity of the shadow 303 at a second time of day is the same as the intensity of the shadow 303 at a first time of day in FIG. 3 as indicated by the black pixels. This is the case that the second time of day differs from a first time of day by two seconds as shown with the timestamps 00:00:01, 00:00:03 and 00:00:05 in De Ridder FIGS. 4C-4E. This is because the ambient light attenuation factor is kept the same during certain period of day as long as the sun is shining and the sun’s position and/or orientation in FIG. 3 only affect the position/orientation of the shadow 303 on the door surface. In such a case, when the ambient light (attenuation factor) at the first time of day remains to be the same as that at the second time of day, the intensity of virtual shadow 303 at the second time of day is the same as that at the first time of day. Accordingly, the AR scene 302 is rendered and displayed with the virtual shadow 303 at the second time of day as a function of the intensity () of virtual shadow 303 at the first time of day as well and the door geometry at the second time of day. Moreover, a black pixel of the virtual shadow 303 may be simply moved/copied from a first location of the scene 302 in the second graph of FIG. 3 to that of the virtual shadow 303 at a second location in the scene 302 in the third graph of FIG. 3 without changing the intensity of the shadow 303. 
In another embodiment, the adjustment of the intensity of the virtual shadow is required. Even when the ambient light at the second time of day changes from that () at the first time of day to a new value such as /2, the new intensity () of the virtual shadow 303 at the second time of day should be proportionately adjusted as a function of the intensity () of the virtual shadow 303 at the first time of day as a function of the new ambient light attenuation factor  using the attenuation calculations. Accordingly, the AR scene 302 is still rendered and displayed with the virtual shadow 303 as a function of the intensity () of virtual shadow 303 at the first time of day and the door geometry at the second time of day.
Even if the claimed shadow information is specifically perceived by appellant as a data structure. Yu teaches a shadow data structure. Yu also teaches that each of the virtual shadow 303 of FIG. 3 is rendered and displayed on the identified door surface as a function of the movement parameter p(t) which can be characterized by an integral data structure with two shadow position parameters and two timestamps. 

It is known from Yu’s disclosure that the real-world environment (the scene geometry) includes the door and the sun. Yu’s shadow information (e.g., the shadow-render surface, the shadow intensity, the shadow position and/or the shadow shape) of the virtual shadow 303 is identified/determined/generated, at least based on door surface and/or the sun position and orientation, and/or the sun light attenuation factor at the first time of day prior to rendering and display the frame of scene at the second time of day. 
Yu also teaches rendering and displaying the AR scene 302 as a (translation transformation and/or a projection transformation) function of (i) the shadow position and (ii) at least the door surface and/or the sun position at the second time of day. When the sun position at the second time of day is the same as the sun position at the first time of day, the shadow position of the virtual shadow 303 at the second time of day is the same as the shadow position of the virtual shadow 303 at the first time of day. When the sun position at the second time day changes from that at the first time of day, the shadow position casted on the door surface of the virtual shadow 302 is functionally displaced from that at the first time of day as a result of the sun ray from the new sun position intersecting the door surface relative to the same point of the CG object 301. 
Yu’s shadow information (e.g., shadow intensity) of the shadow 303 is generated, at least based on the door surface and/or the sun light at the first time of the day. Yu also teaches rendering and displaying the AR scene 302 as a function of (i) the shadow intensity of the shadow 303 at the first time and (ii) at least the door surface and/or the sun light at the second time of the day. 
Yu clearly teaches at FIG. 3 generating the shadow information for the shadow 303 based on the scene geometry (door) as a result of the projection of the CG object 301 upon the surface geometry. Yu clearly teaches at FIG. 3 rendering and displaying the AR scene 302 as a (translational transformation and/or projection transformation) function of the shadow information (e.g., the shadow position) of the shadow 303 and the scene geometry (e.g., the door) at a second time of day by performing a translation transformation and/or projection transformation. 
Yu teaches at Paragraph 0063 that the intensity of virtual shadow 303 can also be adjusted based on the ambient light (adjusting means that the adjusted shadow intensity at the second time of day is based on the previously generated shadow intensity as being proportionate to the ambient light attenuation factor) and at Paragraph 0027 and FIG. 3 that virtual graffiti 301 is displayed with a shadow 303 that changes with the time of day, i.e.., the new shadow 303 is adjusted based on the previously generated shadow 303. In other words, the shadow 303 in FIG. 3 rendered and displayed at a later time is adjusted as a function of the shadow 303 generated at a first time.
At least for the above reasons, the claimed shadow information is a broad term and appellant’s contested claim limitation is met by Yu. 

On pages 15-16 in the ARGUMENT, the Appellant argued in essence with respect to the claim 14 and similar claims in substance: 
(C) “DE RIDDER contains no disclosure of a data structure identifying the ‘real-world object of the scene affected by a shadow factor’. Merely using reference numbers and labels in the disclosure does not mean any data structure of DE RIDDER’s technology contains uses those reference numbers and labels. 
While the Office Action alleges that other references discloses “identifier[s] in the set identify[ing] a real-world object of the scene affected by a shadow factor’ (e.g., ROBERTS at OA pg. 11, SUGANO at OA pg. 14 and OA pg. 25), not one of those bare allegations discuses a data structure identifying the real world object of the scene affected by a shadow factor. ” 

In response to Arguments in (C), appellant’s arguments with respect to the claim 14 in light of the similar claim elements to those in the claim 1. 
Appellant merely argues with respect to a data structure identifying the real-world object of the scene affected by a shadow. However, the claim 14 failed to recite any data structure and therefore appellant’s argument is irrelevant. 
Even if appellant were to interpret the shadow information as a shadow information data structure, De Ridder teaches that the shadow 418 inherently includes a data structure of shadow intensity factors. De Ridder teaches at FIG. 4E the animation generator computes the shadow 418 to be partially illustrated on the planar surface 406 and partially on the volcano 408 so that the shadow intensity factor (1) is computed on the planar surface 406 and no shadow intensity factor (0) is illustrated on the volcano 408. The animation generator computes the shadow intensity values prior to rendering and displaying the frame of the scene including the shadow 418. The shadow intensity factors (identifiers) provide the shadow shading information/atlas of the shadow 418 wherein the shadow 418 is binding to the table planar surface. 
With respect to identifying the real-world object of the scene affected by a shadow, the YU and De Ridder combination teaches appellant’s contested claim limitation of “identifying the real-world object of the scene affected by a shadow factor.” Yu teaches the shadow 303 with pixels having the shadow intensity factors (shadow identifiers). Yu teaches at FIG. 3 identifying the real-world door object of the scene affected by a shadow factor (e.g., the pixel shadow intensity) of the shadow 303. De Ridder teaches identifying the real-world table object of the scene affected by a shadow factor (e.g., the pixel shadow intensity) of the shadow 418 of FIGS. 4A-4F. 
Moreover, appellant argues with respect to a data structure. Such argument is irrelevant as the claim 14 does not require a data structure. 
Even if the claimed shadow information were specifically perceived by appellant as a data structure. De Ridder teaches a shadow data structure with pixels having the shadow intensity factors (shadow identifiers). On the other hand, De Ridder teaches a shadow data structure within the animation sequence of FIGS. 4C-4E. Each of the shadow 418 in FIGS. 4C-4E is rendered and displayed on the identified table surface as a function of the animation parameter p(t) which can be characterized by an integral data structure with three shadow position parameters corresponding to the three timestamps while the shadow 418 is attached to the identified table surface. 
Appellant merely made allegation with appellant’s own misinterpretation of De Ridder’s teaching without properly referring to the relevant sections of De Ridder. Appellant is invited how specifically appellant interpret the claimed shadow factor. How many pieces of shadow information appellant is referring to? 
Appellant argues with respect to a data structure. Appellant’s argument is irrelevant. The claim 14 does not recite any data structure. The claim 14 merely recites each identifier in the set identifies a real-world object of the scene affected by a shadow factor. Appellant’s identifier is a broad term and is not necessarily a data structure. Even if appellant were to import additional limitation from the specification into the claim, De Ridder still meets the contested data structure. Yu’s shadow 303 includes a data structure of black pixels. De Ridder’s shadow 418 is a data structure of black pixels and white pixels in a circular region of the table surface. Moreover, the adjustment of shadow 418 due to animation is based on the animation parameter p(t). Even if the claimed shadow information is specifically perceived by appellant as a data structure, De Ridder teaches a shadow data structure within the animation sequence of FIGS. 4C-4E. Each of the shadow 418 in FIGS. 4C-4E is rendered and displayed on the identified table surface as a function of the animation parameter p(t) which can be characterized by an integral data structure with three shadow position parameters corresponding to the three timestamps while the shadow 418 is attached to the table surface. 

It is up to appellant’s speculation to interpret the claimed identifiers. The claimed identifiers could refer to the shadow information identifiers such as the shadow intensity factor identifier (0 or 1) of each pixel of the shadow. The claimed identifiers could refer to the shadow identifiers or the real-world object identifiers on which the shadows are rendered. The claimed identifiers could refer to shadow IDs as being attached to the table surface or shadows being identified as being attached to a plurality of surfaces with identifiers. When the claimed identifiers refer to shadow identifiers to be rendered on the table surface, De Ridder teaches at FIGS. 4C-4E that each shadow 418 is identified to be rendered on the table surface. Moreover, when the claimed identifiers refer to the shadow (intensity) factor identifiers, De Ridder teaches at FIGS. 4C-4E that each shadow 418 is rendered in a circular region with a plurality of pixels with each pixel being characterized by the shadow (intensity) factor identifiers corresponding to the intensity factors of the black dots rendered in the circular region of the shadow 418. 
When the claimed identifiers refer to the shadows being identified as being associated with the table surface or floor surface or wall surface with identifiers, De Ridder teaches at FIGS. 4C-4E that each shadow 418 is identified as being associated with the table surface identifier and each shadow 418 is not associated with the floor surface or wall surface with floor surface identifier or the wall surface identifier and Yu teaches at FIG. 3 that each shadow 303 is identified as being associated with the door surface identifier. Accordingly, a plurality of real-world object identifiers can be determined from the scene. 
De Ridder teaches binding/identifying the real-world door planar surface 406 of the scene 120 affected by a shadow factor of the shadow 418. 
De Ridder’s shadow information is generated by the animation generator and is affected by the object surface parameter. De Ridder teaches at column 18, lines 30-35 that the animation generator also computes the new position of the shadow 418. For example, De Ridder teaches at FIG. 4E the animation generator computes the shadow 418 to be partially illustrated on the planar surface 406 and partially on the volcano 408 so that the shadow intensity factor is computed on the planar surface 406 and no shadow intensity factor is illustrated on the volcano 408. 
De Ridder teaches at column 12, lines 15-25 that the animation generator 106 may identify the planes in the AR scene and determine their dimensions and positions and one or more planes may be used to constrain the motion of the virtual object within the AR scene during the animation. 
De Ridder teaches that binding the virtual helicopter 402 to the planar surface 406 (see also column 19, lines 5-35 “the animation to bind the virtual object to the planar surface”). As the virtual object is bound to the planar surface, the shadow cast by the virtual object is also bound to the planar surface. De Ridder’s shadow 418 of FIGS. 4C-4E is attached/bound to the identified one or more places or surfaces of the real-world environment view 120, e.g., a table, floor, ceiling, wall, window. 
DE RIDDER teaches at column 8, lines 29-40 that the animation generator 106 may identify one or more planes or surfaces of the real-world environment view 120 (e.g., a table, floor, ceiling, wall, window) that has a set of properties that are included in the animation. Accordingly, De Ridder teaches a set of identifiers relating to the real-world objects being identified based on a set of properties. For example, a table surface is identified as being affected by the shadow factor (e.g., the shadow intensity factor) of the shadow 418. De Ridder is not limited to rendering a single shadow in the scene. De Ridder is capable of rendering a plurality shadows on one or more planes or surfaces of the real environment view 120 in the same manner as the shadow 418 being rendered on the table surface. 
In the exemplary embodiment, each shadow 418 associated with De Ridder’s table planar surface in FIGS. 4A-4F is clearly identified, which is affected by the shadow factor of the shadow 418 (e.g., the shadow 418’s black pixels). It is understood that more than one shadows can be rendered on the one or more identified planar surfaces. Therefore, DE RIDDER teaches shadow 418’s identifiers as well as the object identifiers associated with the one or more planes or surfaces of the real-world environment view 120 (e.g., a table, floor, ceiling, wall window). DE RIDDER also teaches at FIGS. 4A-4F that at least the real-world table of the scene is affected by a shadow factor, e.g., the black pixels of the shadow 418. 
Moreover, DE RIDDER teaches at column 7, lines 15-30 that the position and location tracker 108 including SLAM is used to identify the real-world objects (e.g., the planar surfaces) of the scene by extracting image features such as flat surfaces using key points and landmarks with the 3D environment. 
In view of the above, appellant’s allegation that merely using reference numbers and labels in the disclosure does not mean any data structure of DE RIDDER’s technology contains uses those reference numbers and labels are defeated by DE RIDDER’s disclosure of identifying the one or more planes or surfaces of the real-world environment view 120 by the animation generator that are affected by the shadow factors of the shadows 418. 
Even if the claimed shadow factors are specifically interpreted as the shadow intensity factors, Yu explicitly teaches shadow intensity factors. 

Yu teaches identifying the real-world door surface 302 of the scene affected by a shadow factor of the shadow 303. 
Yu teaches determining the render surface on which the shadow 303 is to be rendered and displayed. Yu teaches at Paragraph 0027 that virtual graffiti 301 is attached to door 302 (thus the shadow 303 is cast on the door 302) and so is the shadow 303 cast by the virtual graffiti 301. The door surface is identified as being the render surface of the shadow 303 cast by the virtual graffiti 301 and at Paragraph 0064 that casting a virtual shadow for the graffiti when it is determined that the sun is shining and the intensity of virtual shadow can also be adjusted based on the ambient light. This also means that the intensity of virtual shadow remains unchanged if the ambient light does not change. 
Yu teaches at FIG. 3 and Paragraph 0044 casting a virtual shadow 303 for the virtual graffiti and at Paragraph 0063-0064 modifying the virtual graffiti will comprise casting a virtual shadow for the virtual graffiti if it determined that the sun is shining…the intensity of virtual shadow can also be adjusted based on the ambient light. It is then understood that YU teaches a shadow factor (intensity) is computed when the sun is determined by the circuitry to be shining and no shadow factor (intensity) is computed when the sun is determined by the circuitry not be shining. 
The computing of the shadow factor (intensity) and adjusting the intensity of virtual shadow is performed by the circuitry prior to rendering and displaying the virtual shadow. Adjusting the intensity of virtual shadow indicates that the intensity of the virtual shadow at the second time is a function of the intensity of the virtual shadow at the first time. 
Yu teaches at FIG. 3 that the shading atlas comprises a plurality of shadow intensity factors (e.g., the pixels of the shadow 303 are associated with at least one shadow intensity value), each shadow intensity factor describing a light attenuation effect of a shadow cast by a CG object of the scene on one or more real-world objects of the scene and rendering and displaying a frame of the scene as a function of (i) shadow information and (ii) the scene geometry of a time later than the first time, e.g., by performing the translation transformation function and/or projection transformation function. 
For example, Yu teaches at FIG. 3 that the shadow 303 are characterized by the shadow pixels and shadow factors (e.g., a color value “1” indicating a full color intensity of a shadow pixel or a black pixel. A color value “0” indicating a non-shadow pixel or a hidden shadow pixel or a white pixel) and thereby Yu teaches at least two shadow intensity factors. 
Yu teaches at Paragraph 0015 that the intensity of sunlight can be adjusted through known attenuation calculations that can further be modified based on current local weather conditions. Yu teaches at FIG. 3 and Paragraph 0044 casting a virtual shadow for the virtual graffiti and at Paragraph 0063-0064 modifying the virtual graffiti will comprise casting a virtual shadow for the virtual graffiti if it determined that the sun is shining…the intensity of virtual shadow can also be adjusted based on the ambient light. The intensity of the virtual shadow 303 (as indicated as black pixels in FIG. 3) constitutes the claimed shadow information. It is clearly understood that Yu teaches generating, based on the door surface in the scene geometry 302 at a first time of day, the intensity for the shadow 303 cast by a CG object 301 of the AR scene on the door surface of the real-world door and rendering and displaying a frame of the scene 302 at a second time of day as a function of (i) the intensity of the shadow 303 and (ii) a scene geometry 302 of a second time of day. 
For the sake of explanation, let’s denote the intensity of virtual shadow at first time of day as and the ambient light attenuation factor  at first time of day, then for[Symbol font/0xB5]
It is noted that, the intensity of the shadow 303 at a second time of day is the same as the intensity of the shadow 303 at a first time of day in FIG. 3 as indicated by the black pixels. This is the case that the second time of day differs from a first time of day by two seconds as shown with the timestamps 00:00:01, 00:00:03 and 00:00:05 in De Ridder FIGS. 4C-4E. This is because the ambient light attenuation factor is kept the same during certain period of day as long as the sun is shining and the sun’s position and/or orientation in FIG. 3 only affect the position/orientation of the shadow 303 on the door surface. In such a case, when the ambient light (attenuation factor) at the first time of day remains to be the same as that at the second time of day, the intensity of virtual shadow 303 at the second time of day is the same as that at the first time of day. Accordingly, the AR scene 302 is rendered and displayed with the virtual shadow 303 at the second time of day as a function of the intensity () of virtual shadow 303 at the first time of day as well and the door geometry at the second time of day. Moreover, a black pixel of the virtual shadow 303 may be simply moved/copied from a first location of the scene 302 in the second graph of FIG. 3 to that of the virtual shadow 303 at a second location in the scene 302 in the third graph of FIG. 3 without changing the intensity of the shadow 303. 
Even when the ambient light at the second time of day changes from that () at the first time of day to a new value such as /2, the new intensity () of the virtual shadow 303 at the second time of day should be proportionately adjusted as a function of the intensity () of the virtual shadow 302 at the first time of day as a function of the new ambient light attenuation factor  using the attenuation calculations. Accordingly, the AR scene 302 is still rendered and displayed with the virtual shadow 303 as a function of the intensity () of virtual shadow 303 at the first time of day and the door geometry at the second time of day.
Even if the claimed shadow information is specifically perceived by appellant as a data structure. Yu teaches a shadow data structure. Yu also teaches that each of the virtual shadow 303 of FIG. 3 is rendered and displayed on the identified door surface as a function of the movement parameter p(t) which can be characterized by an integral data structure with two shadow position parameters and two timestamps. 
Appellant also made general allegation that “the Office Action does not state a prima facia case of obviousness for any of the independent claims 1, 9, 19, 26, 36, 43, 53 and 60. The examiner has already pointed out DE RIDDER teaches all claim limitations set forth in the claim 1 specifically in the responses to the arguments in (A) and (B). 
De Ridder teaches at FIG. 4E the animation generator computes the shadow 418 to be partially illustrated on the planar surface 406 and partially on the volcano 408 so that the shadow intensity factor is computed on the planar surface 406 and no shadow intensity factor is illustrated on the volcano 408. 
DE RIDDER specifically discloses at column 17, lines 14-23 that the AR scene 400 includes a shadow 418 by incorporating…the surface and environmental responses to lighting effects and light exposure….the helicopter 402 is at a position on the planar surface 406. DE RIDDER shows at each of FIGS. 4A-4F that at least one or more shadow factors (lighting-effects or lighting responses or shadow position factors, or shadow orientation factors, shadow shape factors or shade intensity factors) of the shadows 418 cast by the helicopter 402 on the planar surface are generated by the animation generator. 
Other claim limitations in the claim 14 not contended by appellant in Appeal Brief have been addressed in detail in the Final Office Action. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIN CHENG WANG/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.